Citation Nr: 1757618	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of clival meningioma (claimed as a brain tumor, brain injury, and brain surgery).

2.  Entitlement to service connection for transient cerebral ischemic attack (claimed transient ischemic attack related to birth control pills), including as due to residuals of clival meningioma.

3.  Entitlement to service connection for a skin disability (claimed as dry and itching skin), including as due to residuals of clival meningioma.

4.  Entitlement to service connection for a disability manifested by fevers, including as due to residuals of clival meningioma.

5.  Entitlement to service connection for a disability manifested by an abnormal echocardiogram (EKG), carotid duplex study, and unspecified percutaneous endoscopic gastrostomy (PEG) tube condition, including as due to residuals of clival meningioma.

6.  Entitlement to service connection for hypokalemia, including as due to residuals of clival meningioma.

7.  Entitlement to service connection for hyperthyroidism, including as due to residuals of clival meningioma.

8.  Entitlement to service connection for a urinary tract infection, including as due to residuals of clival meningioma.

9.  Entitlement to service connection for atelectasis, including as due to residuals of clival meningioma.

10.  Entitlement to service connection for a bilateral eye disability, to include right eye keratitis, right eye corneal abrasion, right eye epiphora, conjunctivitis, astigmatism, and refractive error, including as due to residuals of clival meningioma.

11.  Entitlement to service connection for a disability manifested by left elbow pain, including as due to residuals of clival meningioma.

12.  Entitlement to service connection for a mastoidectomy, including as due to residuals of clival meningioma.

13.  Entitlement to service connection for a respiratory disability, to include pleural effusion, pneumocephalus, sinusitis, and upper respiratory infection, including as due to residuals of clival meningioma.

14.  Entitlement to service connection for scars, post meningiotomy, residuals of tracheotomy, and residual cerebrospinal fluid leak to lower back region, including as due to residuals of clival meningioma.

15.  Entitlement to service connection for cricopharingeal muscle hypertrophy (claimed as abnormal swallow and dysphagia), including as due to residuals of clival meningioma.
16.  Entitlement to service connection for a left heel disability (claimed as boogie heel), including as due to residuals of clival meningioma.

17.  Entitlement to service connection for headaches, including as due to residuals of clival meningioma.

18.  Entitlement to service connection for a disability manifested by groin pain, pelvic pain, and right lower extremity pain, including as due to residuals of clival meningioma.

19.  Entitlement to service connection for a disability manifested by nausea, vomiting, and a nosebleed, including as due to residuals of clival meningioma.

20.  Entitlement to service connection for a disability manifested by cysts on the lower back (claimed as bumps on the lower back), including as due to residuals of clival meningioma.

21.  Entitlement to service connection for a dental disability, to include gingivitis, including as due to residuals of clival meningioma, for purposes of VA outpatient treatment only.

22.  Entitlement to service connection for a right fifth cranial nerve (CN-V) condition, including as due to residuals of clival meningioma.

23.  Entitlement to service connection for a right ninth cranial nerve (CN-IX) condition, including as due to residuals of clival meningioma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to August 1998, and from September 2001 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2009 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing in October 2013 held at the RO before a Veterans Law Judge (VLJ) who is no longer at the Board.  In an October 2017 letter, VA informed the Veteran that the prior VLJ was no longer at the Board.  The Veteran elected not to have another hearing.  See Veteran's hearing response form dated in October 2017. 

The issues on appeal were previously remanded by the Board in November 2014.

For the reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that she incurred residuals of a clival meningioma (which she has characterized variously as a brain tumor, a brain injury, and brain surgery) during active service.  She specifically contends that an in-service fall caused or contributed to the clival meningioma which was treated surgically in January 2007.  It also appears that the Veteran contends that all of her currently appealed secondary service connection claims are related to active service as due to her residuals of a clival meningioma.  

In November 2014, the Board remanded the Veteran's service connection claims for a VA examination to determine the nature and etiology of her residuals of a clival meningioma.  The evidence of record shows that the Veteran was scheduled for a VA examination in July 2015, but failed to report.  In an August 2015 Report of General Information, it was indicated that the Veteran had called VA to reschedule the examination as she did not have transportation on the date the examination was scheduled.  She specifically indicated that she would attend the rescheduled VA examination.  The Board finds that the Veteran has shown good cause for failing to report to her scheduled VA examination.  As such, a remand is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of her residuals of a clival meningioma.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should then address the following:

(a)  Identify any residuals of a clival meningioma currently experienced by the Veteran, if present.  
(b)  Then, based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any residuals of a clival meningioma, if diagnosed, are related to active service or any incident of service. 

The examiner is advised that the Veteran contends that she incurred residuals of a clival meningioma during active service.  The examiner also is advised that the Veteran contends that she currently experiences multiple disabilities as a result of her residuals of a clival meningioma.

(c)  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

2.  The Veteran should be given adequate notice of the requested examination which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



